Title: To George Washington from William Heath, 7 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 7. 1782.
                        
                        Enclosed are two newspapers which came to hand the last evening—they are the latest I have received. The day
                            before yesterday about eighty recruits arrived from Massachusetts, in general very indifferent—a number of them negroes,
                            some old men and boys—among them are also two french men who confess they were marines on board, and deserted from a
                            french frigate in Boston harbour—How colonel Badlam could muster and forward them, I am at loss to determine. What shall
                            be done with the frenchmen?
                        The boatmen and others on constant hard duty complain that they are reduced to a single ration, which is
                            insufficient to support them on hard duty. Ought they not to receive a ration and half, as usual?
                        Some mutinous intentions have lately been discovered in the Connecticut line—three of the supposed
                            principals are confined in the provost at West point—they will be brought before a general court-martial this day. Two of
                            them I am informed, are serjeants.
                        A very great uneasiness continues among the regimental officers respecting the mode of receiving their
                            provisions. The commissaries will not issue to the field officers, except they draw regimentally—as appears by the
                            enclosed from one of them—similar notes were sent to other field officers. If the officers draw with their men and the
                            whole of the provisions for a regiment are weighed at one draught the provisions will not hold out—a suspicion will arise
                            that the officers not only pick out the best pieces, but also receive their full weight while the deficiency falls on the
                            men. Ought not the provisions according to the usual custom of armies to be weighed in as many draughts as there are
                            companies—and will not the service be promoted, as well as the field officers gratified in drawing their own provisions
                            and for their servants without arms, by themselves? 
                        I am informed that the contractors require from each regiment a return specifying the number of men present,
                            and also of those absent; by this means the clerk in the commissaries store will have the most accurate knowledge of the
                            whole strength of the army present, on command, sick, &c. which I think ought to be known by the commander in
                            chief only. Too much care cannot be taken to prevent impositions in the provision returns, but is it not too dangerous for a
                            clerk in a store to be possessed of accurate returns of the strength of the army? I beg leave to submit it to your
                            Excellency’s consideration.
                        Doctor Townsend informed me yesterday, that he had received a signification of your pleasure through doctor
                            Craik, to put a stop to inoculation. I have mentioned it in the orders of this day. I am apprehensive that there may be
                            infection in some of the quarters—have directed, where it is probable, that the men who have not had the small-pox, be put
                            in tents as near their respective corps as may be safe. If your Excellency does not approve of this mode, such other shall
                            be adopted as you may think proper. I have the honor to be, With the greatest respect, Your Excellency’s Most obedient
                            servant
                        W. Heath
                        
                            P.S. Colonel Swift has this moment called at my quarters, & shewn me your letter to him of
                                yesterday, respecting the mutineers.
                            A soldier belonging to one of the Connecticut regiments, some time since transfered to the corps of
                                invalids being recovered, colonel Swift wishes he may be returned to the regiment to which he formerly belonged. Is it
                                admissible?
                        
                        
                            W. Heath

                        
                    